DETAILED ACTION
1.          Claims 1, 2, 4, 5, 7, 8, 10, and 11 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/20/2022, the Office acknowledges the current status of the claims: claims 1, 4, 7, and 10 have been amended, and claims 3, 6, 9, and 12 have been canceled. No new matter appears to be included.

Response to Arguments
3.          Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Examiner addresses the amendments and corresponding arguments in the discussion that follows.
     a) Applicant argues “Xiong discloses that ‘the initialization seed is defined as a function of one or more of a physical cell ID (Identifier), a virtual cell ID, a slot index, or a scrambling ID, which can be indicated in the downlink control information (DCI).’ However, Xiong fails to teach or suggest that the initialization seed is related to port groups. Also, Xiong does not teach or suggest that the initialization seed is defined, as a function of one or more or ~ different scrambling IDs. Therefore, Xiong cannot and does not teach or suggest that “the scrambling ID information is independently configured for different DMRS port groups” as claimed.” (see Remarks, page 8). Applicant further argues “Zhang and Chen also do not teach or suggest the features of claim 1 missing in Xiong.” (Remarks, page 8). Examiner respectfully disagrees with Applicant’s characterization of at least Zhang. Zhang does disclose a DMRS sequence based on a scrambling identity (ID) information (Zhang: [0007-0008], [0011-0016] – corresponds to a DMRS scrambler configuration information (scid), wherein different DMRS port sequences correspond to different port groups.), and wherein the value of the scrambling ID information is independently configured for different DMRS port groups (Zhang: [0007-0008], [0011-0013] – corresponds to a DMRS scrambler configuration information (scid), wherein different DMRS port sequences correspond to different port groups; scrambler IDs are part of the sequences that correspond to different port groups.). 
     Examiner respectfully maintains the rejections along with the submitted amendments in view of Zhang.

Claim Rejections - 35 USC § 103
4.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.          Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/00123910 A1 to Zhang et al. (hereinafter “Zhang”), in view of United States Patent Application Publication 2020/0052939 A1 to Xiong et al. claiming benefit and fully-supported at least by provisionally-filed application no. 62/502372, filed May 5, 2017 (page 7), and further in view of United States Patent Application Publication 2018/0084593 A1 to Chen et al. (hereinafter “Chen”).
             Regarding Claim 1, Zhang discloses a network device comprising a processor configured to:
     determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on a scrambling identity (ID) information (Zhang: [0007-0008], [0011-0013] – corresponds to a DMRS scrambler configuration information (scid), wherein different DMRS port sequences correspond to different port groups; scrambler IDs are part of the sequences that correspond to different port groups.), an index of an DMRS port group (Zhang: Figures 1-4 and [0233-0239] – a sending end transmits a downlink control information (DCI) to a receiving end (terminal/UE), the DCI comprises DMRS information based on a DMRS port group index. See also [0008], [0065], [0154-0156], and [0173-0174] – further information includes DMRS sequence information related to DMRS port groups.);
     transmit, to a terminal, information on the initial value (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239].); and
     transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239]. See also Figures 1-4.), wherein the value of the scrambling ID information is independently configured for different DMRS port groups (Zhang: [0007-0008], [0011-0013] – corresponds to a DMRS scrambler configuration information (scid), wherein different DMRS port sequences correspond to different port groups; scrambler IDs are part of the sequences that correspond to different port groups.).
            Zhang does not expressly disclose determining an initial value for generating a DMRS sequence based on an index of a slot index and wherein a range of the slot index is an integer from 0 to 9 for a value of subcarrier spacing being 15kHz, the range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz, the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz, a range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz, or a range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz.
            However, Xiong discloses determining an initial value for generating a DMRS sequence based on an index of a slot index (Xiong: [0104-0105] – “Additionally, DM-RS is generated based on a pseudo-random sequence, wherein the initialization seed is defined as a function of one or more of a physical cell ID (Identifier), a virtual cell ID, a slot index, or a scrambling ID, which can be indicated in the downlink control information (DCI)…”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the network device for generating a DMRS sequence of Zhang in view of Xiong to include a range of values per a slot index for the reasons of identifying particular numerologies in different carrier frequencies.
            The combination does not expressly disclose the range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz, the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz, the range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz, or the range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz.
            However, Chen discloses a range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz (Chen: [0336] – “…when the subcarrier spacing is 30 KHz, the slots used for SS blocks transmission are [0, 1, 3, 4, 6, 7, 9, 10]…”), the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz (Chen: [0261-0262] – the slots are 40, suggesting an integer range of 0-39.), the range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz (Chen: [0336] – “…when the subcarrier spacing is 120 KHz, the slots used for SS blocks transmission are [0, 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 21, 22]…”), or the range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz (Chen: [0336] – “…when the subcarrier spacing is 240 KHz, the slots used for SS blocks transmission are [0, 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 21, 22, .  . . , 45]…).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Chen to include slot indexes for sub-carrier spacings for the reasons of increasing transmission coverage.

	
            Claims 4, 7, and 10, directed to different statutory classes of the invention, recite similar features as claim 1 and are therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Zhang further discloses a terminal and a method at a terminal in at least [0064] – corresponds to a receiving end. See also [0265] for processing elements.

6.        Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Xiong, and Chen, and further in view of United States Patent Application Publication 2019/0173532 A1 to Liu et al. (hereinafter “Liu”).
            Regarding Claim 2, the combination of Zhang, Xiong, and Chen discloses the network device according to claim 1, but does not explicitly disclose wherein DMRS ports included in the DMRS port group are QCLed.
            However, Liu discloses DMRS ports included in the DMRS port group are Quasi Co Located (QCLed) (Liu: [0035], [0060], and [0066-0068] – “For example, in the DMRS pattern stipulated in LTE, ports 7, 8, 11, and 13 are mapped onto a same time-frequency resource, and ports 9, 10, 12, and 14 are mapped onto another same time-frequency resource.  The DMRS pattern is used as an example, a rule of a particular relationship between the ports is as follows: [7, 8, 11, 13] and [9, 10, 12, 14] in the DMRS pattern are port groups that meet the QCL assumption, while another port group is a port group that does not meet the QCL assumption.  A person skilled in the art may understand that there may be many other patterns in future technical standards or protocols.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to the combination’s DMRS indexing procedure in view of Liu’s DMRS port groups to quasi-co-locate the port groups for the reasons of improving channel estimation.
            Claims 5, 8, and 11 recite similar features as claim 2 and are therefore similarly rejected as claim 2.

Conclusion
7.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 24, 2022